Citation Nr: 1619633	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2. Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disorders.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from July 1968 to March 1970.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The February 2011 rating decision held that the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was moot because of the February 2011 award of a 100 percent rating for posttraumatic stress disorder.  That holding is not, however, consistent with controlling case law.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (A separate total disability rating based on individual unemployability predicated on one disability, when considered together with another disability or disabilities separately rated at 60 percent or more, could warrant special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2014)).  While Bradley means, in the context of this claim, that a total disability evaluation based on individual unemployability due to service connected disorders could only be granted if the appellant's diabetes alone precludes all forms of substantially gainful employment that are consistent with the appellant's education and occupational experience, Bradley holds that the claim for individual unemployability is not moot.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March and October 2013 Substantive Appeals to the Board (on VA Form 9s), the Veteran requested a videoconference hearing before the Board.  Accordingly a videoconference hearing was scheduled for April 14, 2016.  In March 2016, he requested a postponement of his hearing until he returned to the country in June 2016.  He is entitled to this hearing before deciding his appeal of these claims. 38 C.F.R. § 20.700(a) and (e) (2015).

Accordingly, this claim is REMANDED for the following action:

Reschedule the Veteran's videoconference hearing at the earliest opportunity after he returns to the country on approximately June 14, 2016.  Notify the appellant and his attorney of the date, time and location of this hearing. Put a copy of this notification letter in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

